NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                         2021 IL App (3d) 180517-U

                                Order filed November 30, 2021
      ____________________________________________________________________________

                                                    IN THE

                                    APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                     2021

      THE PEOPLE OF THE STATE OF                        )       Appeal from the Circuit Court
      ILLINOIS,                                         )       of the 10th Judicial Circuit,
                                                        )       Putnam County, Illinois,
             Plaintiff-Appellee,                        )
                                                        )       Appeal No. 3-18-0517
             v.                                         )       Circuit No. 16-CF-3
                                                        )
      CLIFFORD A. ANDERSEN, JR.,                        )       Honorable
                                                        )       Stephen A. Kouri,
             Defendant-Appellant.                       )       Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE WRIGHT delivered the judgment of the court.
            Justice O’Brien concurred in the judgment.
            Presiding Justice McDade concurred in part and dissented in part.
      ____________________________________________________________________________

                                                  ORDER

¶1          Held: Defendant’s convictions are affirmed where defendant received effective
                  assistance of counsel and a fair trial.

¶2          Following a jury trial, defendant was convicted of concealment of a homicidal death and

     first degree murder. In this direct appeal, defendant argues he received ineffective assistance of

     counsel regarding his speedy trial rights and the improper admission of irrelevant evidence.
     Alternatively, defendant argues he was deprived of a fair trial due to cumulative error. We

     affirm.

¶3                                           I. BACKGROUND

¶4                           A. 2016 Procedural Events Relevant to Speedy Trial

¶5             Clifford Andersen Jr. (defendant) was arrested on September 12, 2016, and remained in

     custody for the duration of the circuit court proceedings. On September 15, 2016, the State

     charged defendant by information with concealment of a homicidal death pursuant to section 9-

     3.4(a) of the Criminal Code of 2012 (Code). 720 ILCS 5/9-3.4(a) (West 2016). During

     defendant’s arraignment before Judge McCuskey that same day, defendant informed the circuit

     court that he wished to retain private counsel. The circuit court indicated to defendant that the

     matter would be continued for a status hearing on October 13, 2016, to determine whether

     defendant was able to retain private counsel. The circuit court’s written order, dated September

     15, 2016, provided that the “continuance is attributed to defendant’s delay for purposes of

     obtaining counsel.” Defendant did not object to the October 13, 2016, date set by the court.

¶6             Defendant secured private counsel within one week when, on September 22, 2016,

     private counsel first appeared before the court on defendant’s behalf. At this time, defense

     counsel requested the circuit court to set aside the October 13, 2016, status hearing date. Next,

     the court stated “[w]e vacated October 13th. So the — and you have no objection to a

     preliminary hearing date a little farther out, [defense counsel]?” Defense counsel responded

     “[n]o, your Honor,” and the court scheduled the preliminary hearing for November 29, 2016. The

     circuit court stated that, alternatively, a grand jury could convene, after which time defendant

     would enter his formal plea.




                                                      2
¶7          Following Judge McCuskey’s discussion with defense counsel on September 22, 2016,

     the grand jury was convened the day before the scheduled preliminary hearing. The grand jury

     returned a true bill of indictment against defendant. Therefore, a preliminary hearing was not

     necessary on November 29, 2016. The State charged defendant by indictment with concealment

     of a homicidal death pursuant to section 9-3.4(a) of the Code. On November 29, 2016, defendant

     was present in court with private counsel and entered a plea of not guilty. Defendant requested a

     jury trial. The circuit court then discussed defendant’s motion for discovery and the amount of

     time the prosecutor would need to respond to defendant’s motion. The parties informed the court

     that they had reached an agreement on dates for production of discovery by both sides. The

     parties also reached an agreement for the jury trial to be scheduled for May 8, 2017. At this time,

     defense counsel indicated that defendant was waiving his speedy trial rights and agreed to a May

     8, 2017, trial date. The circuit court then directed a question at defendant to be certain defendant

     did not desire to assert his speedy trial right. The court stated, “[a]nd you also agree with your

     counsel that you're waiving the right to a speedy trial so that you can obtain that date even

     though you're in custody; is that correct?” Defendant responded affirmatively.

¶8                          B. 2017 Procedural Events Relevant to Speedy Trial

¶9          On April 13, 2017, the parties appeared before Judge Keith. The parties informed Judge

     Keith that they agreed to reschedule the May 8, 2017, jury trial date to a later date, October 16,

     2017. At this time, the following exchange occurred:

                    “THE COURT: At 9:00 a.m. All right. So pretrial motions would be filed by May

            8th [2017,] the motions to be heard on July 6th, [2017,] 2:00 p.m., and then we're going

            to vacate the May 8th jury trial currently set and reset the jury trial for October 16th,

            2017, at 9:00 o'clock. [Defense counsel]?



                                                       3
                       [DEFENSE COUNSEL]: That is correct, your Honor.

                       THE COURT: Okay. All right. And then so the motion for application for media

               coverage is granted by agreement of the parties.”

¶ 10           On August 17, 2017, the parties discussed that Judge Keith was being rotated out of

       Putnam County at the end of 2017 and that Judge Kouri would be rotated into Putnam County in

       2018. 1 The parties indicated it would be best for Judge Kouri to decide the numerous pretrial

       motions. In addition, the report of proceedings contains the following exchange between the

       court and the parties, wherein various issues related to the pending pretrial motions, the

       progression of discovery, and other matters was discussed:

                       “[DEFENSE COUNSEL]: That's correct. Then last year we filed a motion for a

               list of witnesses. I was compelled to do that because I think the State has probably

               interviewed a hundred people in this case, and the discovery is enormous. And frankly, to

               expedite matters including, you know, our trial planning for how long the trial is going to

               take and that type of consideration, we are going to agree on a list of witnesses that will

               be submitted later. They are still working on it. In fact, they have more discovery

               apparently. They have just advised me today and yesterday.

                       THE COURT: Okay.

                       [THE STATE]: Judge, our suggested date that would be by agreement would be

               September 14th. If we could come back on that date.”

¶ 11           On September 14, 2017, the parties appeared before Judge Keith and stated on the record

       that they agreed to strike the October 16, 2017, jury trial date and set the jury trial for May 7,



               1
               During the hearing on August 17, 2017, the court granted defendant’s motion to bar the
       testimony of defendant’s wife, Diane, to the extent that Diane would not be called regarding any
       conversation made in confidence.
                                                           4
       2018. The parties advised the court that they had reached an agreement to continue the jury trial

       to May 7, 2018, due to ongoing scheduling difficulties. In support of the request to remove the

       matter from the jury call in October 2017, defense counsel stated on the record as follows:

                         “[DEFENSE COUNSEL]: I don't think either counsel noted, we received what

              has been several thousand pages of discovery just today, and apparently more is coming,

              which is not in the record yet, so I thought I should mention that as well.

                         [DEFENSE COUNSEL]: It is relevant to the reason for the extension.

                         THE COURT: Okay. And I find this totally appropriate in the interest of justice

              for those reasons, just the amount of discovery and the motions that we anticipate to be

              coming forward before the Court as this case proceeds.

                         So we will do that. We will strike the jury setting for October 16th, and we will

              set this matter for jury on May 7th, 2018 at 9:00 o'clock in the morning until further order

              of the Court. And the next motion hearing will be November 9th, 2017 at 1:00 o'clock.

                         [DEFENSE COUNSEL]: Judge, all of that is accurate.”

¶ 12          On November 9, 2017, defendant and defense counsel appeared before the court and

       scheduled an agreed date for pending motions to be heard by Judge Kouri on January 25, 2018.

       In addition, the court informed defendant that the grand jury had reconvened and issued a

       superseding indictment charging defendant with one count of concealment of a homicidal death

       pursuant to section 9-3.4 of the Code (720 ILCS 5/9-3.4 (West 2016)) (count I) and one count of

       first degree murder pursuant to section 9-1(a)(1) of the Code (725 ILCS 5/9-1(a)(1) (West

       2016)). (count III).2 Count I alleged that defendant committed the offense of concealment of a

       homicidal death where, on or about September 8-12, 2016, defendant, with knowledge that the



              2
                  The grand jury did not return a true bill of indictment on count II.
                                                               5
       victim had died by homicidal means, concealed the death of the victim by burying her body.

       Count III alleged that defendant committed the offense of first degree murder where, on or about

       August 22-23, 2016, defendant, without justification, struck the victim in the head with an

       object, knowing such an act created a strong probability of death or great bodily harm, thereby

       causing the death of the victim.

¶ 13                          C. 2018 Procedural Events Relevant to Speedy Trial

¶ 14          On January 25, 2018, the parties confirmed that they were in agreement that the jury trial

       court remain set for May 8, 2018. (R62) The following exchange between court and counsel on

       January 25, 2018, is set forth below:

                      “[THE STATE]: So it sounds like we will be back on March 15th at 1:30. That

              date is by agreement between the parties to complete argument on the financial motion.

                      THE COURT: All right. For my benefit, we are still on target for trial in May?

                      [THE STATE]: Yes. May 8th I believe is our trial date, yes.

                      THE COURT: Okay.

                      [DEFENSE COUNSEL]: I'm sorry, your Honor. You're confirming the trial date

              in May?

                      THE COURT: Yes, for now.

                      [DEFENSE COUNSEL]: No, I agree. There had actually been a request by me to

              Judge Keith that maybe we can move it up, and we all foresee that is never going to

              happen. We're still getting discovery on this case.




                                                       6
                      THE COURT: I guess that's kind of what I was wondering.”

¶ 15                         D. 2018 Verbal Speedy Trial Demand by Defense Counsel

¶ 16          During a conference call with the court and the parties that took place on April 16, 2018,

       the State informed the court that the State would like to delay the May 7, 2018, trial date until

       July 2018, stating:

                      “[w]e will be prepared on a July date. And if everything from September 22nd,

              2016, if everything from that point on is by agreement, then we have enough time under

              the speedy trial statute for this case to go over defense objection and have it specially set

              in July”

       The prosecutor explained the basis for the State’ requested continuance by stating:

                      “There are over 50 witnesses in this case, and depending on the Court's ruling on

              the financial issues, close to 75 or 80 witnesses who will be testifying. We need to get

              them subpoenaed. We need to get them prepared. And we will abide by whatever you

              rule, Judge, but I think if [defense counsel] can represent that everything from September

              22nd on of 2016 has been by agreement, then we would vigorously suggest that a July

              date is appropriate.”

       Defense counsel objected to the continuance and answered ready for trial on May 7, 2018.

¶ 17          During a hearing three days later, on April 19, 2018, the State again addressed any

       speedy trial concerns by advising the court as follows:

                      “From September 22nd on, I believe every date has been by agreement, which

              means of the 120 days the State has to bring [defendant] to trial, we have used in that

              case approximately 13.”




                                                        7
After explaining to the court that the delay attributable to the State, by the State’s calculations,

totaled 13 days, the prosecutor said:

               “So, in light of that, Judge, we would ask for a continuance, either to a date in

       June that accommodates defense counsel or July 9th which sounds like it is a date good

       for everyone. But the first step is, is there agreement between the parties that these

       continuances from September 22nd on has been by agreement? If they are, that's how

       much time is off the clock.”

Defense counsel responded, “[i] would agree with that,” then stated:

               “[a]nd the reason is strategic. We didn’t want two trials, and that’s what would

       have happened. We talked about that previously, and it made no sense, first of all, but

       also from our standpoint it would be a dress rehearsal for the State. So for that reason we

       did waive speedy trial for a period of time, but we are certainly on record now wanting to

       invoke that.”

During this discussion, the State also made the following statement on the record:

               “Judge, based on counsel's representations, it will be my calculation 80 days from

       today coupled with the 13, that's 93. So we would be on the 93rd day of the 120 day

       speedy trial period, well within the period. We will block off two weeks. I will get

       somebody else to cover my murder case in Danville. We will try this case, Judge.”

Following the prosecutor’s statement, the court asked defense counsel whether defense counsel

disputed the prosecutor’s calculation that if the trial took place on July 9, 2018, defendant would

have received a speedy trial from the date of the speedy trial demand in April of 2018. The

following exchange between the court and defense counsel:

               “THE COURT: Are you — do you dispute his day calculation?



                                                  8
                       [DEFENSE COUNSEL]: No.”

¶ 18          Following this confirmation by defense counsel, the court continued the trial date to

       July 9, 2018.

¶ 19                      E. Pretrial Motions Relevant to the Issues Raised on Appeal

¶ 20          On July 13, 2017, defense counsel filed a motion to bar the contents of all private

       conversations between defendant and his wife, Diane, pursuant to spousal privilege. In

       opposition, the State filed a motion to admit defendant’s statements to Diane and to admit

       evidence of Diane’s observations of defendant on September 7, 2016, which she conveyed to a

       family member. Following the hearing conducted on January 25, 2018, the court ruled that

       Diane’s personal observations of defendant on September 7, 2016, were admissible. However,

       the court reserved ruling on the admissibility of Diane’s statements concerning defendant’s

       search for the victim by horseback.

¶ 21          On December 1, 2017, defense counsel filed a motion to bar evidence of defendant and

       the victim’s financial affairs at trial. The record indicates that the State considered this evidence

       crucial to establishing defendant’s motive to commit the crimes. In the pretrial motion, defense

       counsel argued this evidence was “irrelevant, immaterial, and prejudicial.” The circuit court

       conducted a hearing on defendant’s motion in limine. The court denied defendant’s motion

       except with respect to a handwritten note, which the court excluded for lack of foundation.

¶ 22          June 28, 2018, the State moved in limine to admit a recording of a September 26, 2016,

       phone call from jail between defendant and Melanie Zeitler. The State alleged that during the

       phone call, defendant asked Zeitler:




                                                         9
                      “[h]ow about my buddy Bob is he in there bragging about the money he got

              bragging about being the captain of security he used to be a security guard and he was

              bragging I can’t tell you on the phone he can get himself in trouble f***ing shut up.”

       The State argued before the court that this statement was admissible because it showed defendant

       was angry at Bob Hundt for speaking with the police. The court denied the State’s motion to

       admit the recorded audio, reasoning that the statement was too vague to be relevant. The State

       asked if the recording could be admitted if Zeitler testified defendant was upset with Bob Hundt

       for speaking with the police. The court did not provide an answer.

¶ 23                                       F. Jury trial (July 9, 2018)

¶ 24                                              1. Evidence

¶ 25          The evidence presented at trial established that the victim was last seen on August 22,

       2016, and was reported missing the next day. The evidence also revealed that on August 22,

       2016, defendant’s friend, Bob Hundt, gave defendant a ride from the Denny’s in LaSalle,

       Illinois, to a home in Standard, Illinois, because defendant claimed his vehicle had broken down.

       According to Hundt’s trial testimony, when Hundt pulled up to the home, Hundt noticed

       defendant’s vehicle in the driveway. Defendant told Hundt at that time that defendant’s vehicle, a

       white Chevrolet SUV, had been repaired and returned to the driveway of the Standard home.

¶ 26          The next morning, a waitress at Denny’s in LaSalle witnessed defendant park a vehicle in

       the Denny’s parking lot, enter a different vehicle, and drive away. Later that morning,

       surveillance footage from the TA truck stop in Morris, Illinois, recorded a Buick Lacrosse

       entering the truck stop.

¶ 27          The same morning, defendant asked Hundt to pick him up at Romine’s restaurant at the

       TA truck stop in Morris, Illinois. Surveillance footage placed defendant and Hundt at TA truck


                                                       10
       stop around 10 a.m. that morning. According to Hundt’s testimony, defendant told Hundt he

       obtained a ride to Romine’s from a truck driver. Defendant also told Hundt not to tell the police

       they had been together in Morris that day. Defendant told Hundt to tell the police they were in

       Ottawa, Illinois.

¶ 28          According to Hundt, Hundt gave defendant a ride from the TA truck stop to Ladd,

       Illinois, because the victim, defendant’s sister-in-law, was missing. When the men arrived at the

       victim’s apartment in Ladd, defendant spoke with his wife and two police officers. Then, after

       defendant’s conversation at the victim’s residence, Hundt drove to the Flying J truck stop in

       LaSalle. Defendant told Hundt that defendant’s vehicle had been repaired again, and that

       following those repairs, defendant’s vehicle was dropped off at the truck stop in LaSalle.

¶ 29          The police interviewed defendant several days later after phone records confirmed

       defendant was the last person to speak with the victim. During the interview, defendant denied

       he had been to the TA truck stop on August 23, 2016. Instead, defendant claimed he and Hundt

       had been in Ottawa, Illinois, for the purpose of helping veterans.

¶ 30          On August 29, 2016, the victim’s car was discovered in the parking lot of the TA truck

       stop in Morris. Defendant purportedly told Hundt, and another one of defendant’s friends, Gaul,

       that two black men had stolen and/or were seen parking the victim’s car at the TA truck stop.

¶ 31          In early September 2016, a high school student who mowed the lawn at 104 Fifth Street

       in Standard, Illinois, a vacant property defendant maintained for a friend, Maavich, noticed a

       mound of dirt covered in straw that did not previously exist on the property. In the days that

       followed, several neighbors and other persons observed defendant acting suspiciously while

       present at the 104 Fifth Street address.




                                                       11
¶ 32          On September 12, 2016, law enforcement officers discovered the victim’s body buried in

       a shallow grave at 104 Fifth Street after receiving a report of a possible burial site covered in

       manure, hay, and branches. Bags of manure were discovered next to one of the garages on the

       property.

¶ 33          The police investigation established that defendant purchased 12 large bags of manure

       from a local Walmart on September 2, 2016, approximately one week after the victim was

       reported missing. Utilizing the bar codes on the bags discovered, a Walmart employee was able

       to match the bags of manure purchased on September 2, 2016, to those bags discovered at the

       property.

¶ 34          The State’s evidence included motive evidence related to both defendant and the victim’s

       source of income and spending habits. The evidence established that defendant was a retired

       teamster and was collecting disability benefits from the Department of Veteran’s Affairs. Mary

       Manard, the general manager at Denny’s, testified that the B & B gaming room and the Denny’s

       restaurant were both located at the Flying J truck stop in LaSalle. Defendant was a regular

       customer at Denny’s who would gamble daily at the B & B gaming room. According to Manard,

       defendant would often talk about his wins and losses with the staff at Denny’s. Defendant was a

       generous tipper and once paid for a waitress’s car repairs.

¶ 35          Melanie Popplewell, a server at Romine’s Restaurant in the TA truckstop in Morris,

       testified that defendant frequently came into Romine’s to have coffee. Popplewell considered

       defendant to be a nuisance. 3 Popplewell stated that defendant never seemed to have much money

       and once tipped her with a necklace and an earring. Popplewell saw defendant on a weekly basis

       and testified that she witnessed defendant panhandle throughout the day. After he stopped



              3
                  Defense counsel objected to any opinion testimony as to why defendant bothered Popplewell.
                                                           12
       panhandling for the day, defendant spent those funds in the gambling room of the truck stop. If

       defendant won, he would return to the restaurant and purchase his dinner.

¶ 36          Misty Preuter, a former employee of Sun Loan Tax Service, testified that Sun loan

       provided high interest personal loans with interest rates from 53% and up. Preuter testified that

       defendant had obtained funds from the company over several years and always made his loan

       payments in a timely fashion. However, on August 22, 2016, the date the victim was last seen

       alive, Preuter spoke with defendant on the phone about a loan in the amount of $1,422, with an

       APR rate of 78.25%, because defendant had missed or was late with a payment on that loan.

¶ 37          The State’s evidence established that defendant was married to the victim’s sister, Diane.

       Diane testified for the defense and explained that the couple had a combined monthly income of

       approximately $6,000. The couple lived rent free in one of three properties owned by defendant’s

       friend, Maavich. Defendant was the caretaker for Mavvich’s other two properties, located at 104

       Fifth Street and 204 Fifth Street in Standard.

¶ 38          Diane knew defendant had a loan at World Finance. However, Diane discovered after the

       criminal proceedings began that defendant had other loans. According to Diane, these loans

       totaled approximately $17,000. It also came as a surprise to Diane that defendant liked to play

       video poker. Diane also found out after her sister’s death that defendant had been withdrawing

       approximately $5,000 per month from the couple’s joint bank account. Diane described her

       sister, the victim, as frugal and very tight with her money.

¶ 39          The victim’s adult son, Christopher, also described his mother as a very frugal person.

       Christopher testified that at the time of her death in 2016, his mother resided in a small, cluttered,

       apartment in Ladd and drove a 2007 Buick Lacrosse. Christopher testified that she would not

       spend money on herself or anything else, including clothing or vacations. Therefore, each time



                                                        13
       Christopher and his mother dined together in a restaurant, Christopher paid for his mother’s

       meal.

¶ 40           Thomas McClintock, the victim’s first divorce attorney, testified that defendant had been

       very involved in the victim’s divorce proceedings. The final judgment of dissolution was entered

       in 2006, but defendant felt the victim did not receive a fair share of the marital property. Due in

       part to defendant’s persistence, in the form of frequent interactions with the victim’s attorneys 4,

       the original judgment of dissolution was vacated after several years. A new judgment for

       dissolution, which included a marital settlement agreement which equitably distributed the

       marital assets, was entered in March 2011. The 2011 court order awarded the victim a percentage

       of her ex-husband’s pension plans and a percentage of the sale of the marital home. Both

       attorneys involved in the dissolution proceedings described defendant’s degree of involvement as

       unprecedented. Attorney Geiger described defendant as “more involved [in the divorce case]

       than probably anyone else I’d seen.”

¶ 41           Brenda Jensen, an assistant branch manager at Eureka Savings Bank, testified that the

       victim opened an IRA at the bank in December 2011 by depositing two checks, one for

       $154,181.49, and the other for $24,839.68.5 In January 2015, the victim’s IRA account had a

       balance of $174,866.60. Shortly thereafter, in 2015, the victim began withdrawing money from

       her IRA at fairly regular intervals, and in the relatively consistent amounts of approximately

       $5,000. On one occasion, Jensen asked the victim about the purpose of these withdrawals, and

       the victim responded that “she was just helping someone out.” The bank’s records indicate that




               4
                Robert Geiger testified that he began representing the victim in her pending dissolution
       proceedings in 2010.
              5
                Jensen testified that the two checks deposited came from a pension fund. The IRA listed Diane
       Andersen, defendant’s wife, as a contingent beneficiary.
                                                         14
       withdrawals from the IRA account ceased in May 2016, by which time the account balance had

       been reduced to approximately $40,000.

¶ 42                    2. Defense Objections to the State’s Evidence at Trial Relevant to
                          Defendant’s Claims of Purported Cumulative Error on Appeal

¶ 43                                        a. Marital Privilege/Hearsay

¶ 44           Dena Guliano testified that on September 7, 2016, she received a text message from her

       aunt, Diane, informing Guliano that defendant told Diane that he had been horseback riding the

       entire day as part of the ongoing search for the victim.6 Diane’s text told her friend, Guliano, that

       defendant had not been horseback riding in the past 40 years and observed that defendant looked

       like “he**” when he returned home. In a later phone call between Guliano and Diane, Diane told

       Guliano that defendant “looked like “sh**,” and smelled like “sh**t” when he arrived home on

       September 7, 2016.

¶ 45           Linda Leslie testified that during a text message exchange with Diane on September 7,

       2016, Diane stated that “[defendant] was on a horse with some guys looking for [the victim].

       [Defendant] doesn’t ride horses and was, and it was too hot for him to be out there. He’s okay,

       but he could have really gotten hurt himself [sic].”7 According to Leslie, Diane stated that

       defendant went horseback riding with Jack Sims.

¶ 46           Shirley Soens testified that during a conversation with Diane at Soens’s home on or about

       September 7, 2016, Diane told Soens that defendant went horseback riding and came home hot,

       sweating, and smelling like horse “s***”.

¶ 47           Jack Sims testified that he had never gone horseback riding with defendant.


               6
                 Defense counsel’s objection to this testimony was overruled where the State asserted the
       testimony was not offered for the truth of the matter asserted. A screenshot of the text message was
       admitted and published as People’s exhibit No. 23.
               7
                 The text message was admitted into evidence and published as People’s exhibit No. 55 over
       defendant’s objection.
                                                          15
¶ 48                                   b. Prior Bad Acts/Character Evidence

¶ 49          Illinois State Police Investigator Michael Galletti testified regarding his investigation of

       the victim’s murder. Galletti’s testimony established that after discovering the potential burial

       site at 104 Fifth Street in Standard, Galletti and his partner went to their vehicle to secure the

       scene until additional officers arrived to aid in the investigation. As Galletti observed the

       surrounding area, he noticed a white SUV canvasing the area as if it were observing and/or

       flanking the officers. Galletti believed he might be in danger, and the officers took cover. As the

       vehicle pulled closer to the scene, Galletti observed defendant as the driver, and instructed his

       partner to watch defendant’s hands. On cross-examination, Galletti explained that he felt

       compelled to hide behind his engine block when defendant pulled up at the crime scene because

       Galletti had “heard stories that [defendant] was a Vietnam vet, that he has killed a lot of people.”

       Defense counsel immediately objected, and the court simultaneously instructed the jury to

       disregard Galletti’s comment.

¶ 50          Melanie Zeitler, who worked as a server at Denny’s in LaSalle, testified that defendant

       Hundt were together at Denny’s to have coffee almost daily. Zeitler was a close friend of

       defendant and spoke with defendant by telephone, from jail, on September 26, 2016. Defense

       counsel objected to the following question posed to Zeitler during her direct examination:

                      “[a]nd in that conversation [defendant] said [defendant] was, this is what

              [defendant] told you on September 26, 2016, that Bob Hundt was bragging and

              [defendant] told you, I can’t tell you on the phone but Hundt can get himself in trouble.

              He should f***ing shut up. That’s what defendant said?”




                                                         16
¶ 51           Following a sidebar conference that immediately followed the objection, Zeitler

       answered the State’s inquiry by merely indicating that defendant was upset and/or angry during

       the conversation.

¶ 52                               G. Closing Arguments and Posttrial Motions

¶ 53           During closing argument, the prosecution asserted the testimony established that the

       victim told Jensen she was withdrawing money from her IRA to help “a friend.” Following

       closing arguments, the jury found defendant guilty of concealment of a homicidal death and first

       degree murder. On August 16, 2018, defendant filed a motion for a new trial, raising claims of

       error concerning marital privilege and Galletti and Popplewell’s testimony about defendant’s

       character and/or prior bad acts. The circuit court denied defendant’s motion on August 23, 2018.

       The same day, the court sentenced defendant to 60 years’ imprisonment for first degree murder

       and five years’ imprisonment for concealment of a homicidal death. Defendant appeals.

¶ 54                                               II. ANALYSIS

¶ 55           In this appeal, defendant argues that he received ineffective assistance of counsel because

       counsel failed to move for the dismissal of count I based on a violation of defendant’s speedy

       trial rights and because counsel failed to object to improper motive evidence. Defendant further

       contends the cumulative effect of multiple errors, attributable to the court, trial counsel, and the

       State, deprived defendant of his right to a fair trial.

¶ 56                                   A. Ineffective Assistance of Counsel

¶ 57                                               1. Speedy Trial

¶ 58           Defendant argues that he received ineffective assistance of counsel because defense

       counsel failed to move for the dismissal of count I, concealment of a homicidal death, on speedy

       trial grounds. It is important to note that count I, concealment of a homicidal death, originally



                                                          17
       arose from an information filed in September 2016. Defendant was indicted on the same charge

       in November 2016. Then, in November 2017, the grand jury returned another indictment,

       charging defendant with concealment of a homicidal death.

¶ 59           The State argues defendant agreed to delay and/or waived speedy trial from

       September 15, 2016, until May 7, 2018, and received a jury trial on count I well within the 120-

       day period prescribed by statute.8 Thus, defendant’s ineffective assistance claim pertaining only

       to count I fails where counsel had no cause to move to dismiss count I.

¶ 60           To demonstrate ineffective assistance of counsel on appeal, a defendant must show (1)

       that counsel’s performance was deficient in that it fell below an objective standard of

       reasonableness; and (2) that there is a reasonable probability that, but for counsel’s errors, the

       result of the proceeding would have been different. People v. Manning, 241 Ill. 2d 319, 326

       (2011); Strickland v. Washington, 466 U.S. 668, 688, 694 (1984). Where, a defendant’s

       allegation of ineffective assistance is based on counsel’s failure to move to dismiss a charge on

       speedy trial grounds, this court must consider only whether a motion to dismiss on speedy trial

       grounds, if filed, would have been meritorious. People v. Isbell, 2020 IL App (3d) 180279, ¶ 13.

¶ 61           Section 103-5(a) of the Code of Criminal Procedure of 1963 mandates that:

                       “[e]very person in custody in this State for an alleged offense shall be tried by the

               court having jurisdiction within 120 days from the date he or she was taken into custody

               unless delay is occasioned by the defendant *** [d]elay shall be considered to be agreed




               8
                Regarding speedy trial, on April 19, 2018, the State informed the court that by the State’s
       calculations, at most, 93 days of delay were attributable to the State prior to the July 9, 2018, jury trial
       date. Defense counsel agreed with the State’s calculation. On appeal, the State alleges that only 67 days of
       delay occurred.
                                                           18
               to by the defendant unless he or she objects to the delay by making a written demand for

               trial or an oral demand for trial on the record.”9 725 ILCS 5/103-5(a) (West 2016).

¶ 62           Section 103-5(f) provides that “[d]elay occasioned by the defendant shall temporarily

       suspend for the time of the delay the period within which a person shall be tried as prescribed by

       [subsection] (a).” Id., § 103-5(f).

¶ 63           Interestingly, the record documents that defense counsel knowingly and deliberately

       avoided making a demand for a speedy trial, as required by statute, until making his oral demand

       for on April 19, 2018. In fact, on April 19, 2018, defense counsel conceded that the delay

       attributable to the State up until April 19, 2018, totaled just 13 days. In addition, defense counsel

       recited his strategic reasons for agreeing to all delay up until April 19, 2018. Counsel explained

       that his agreement to all but 13 days of delay benefitted his client because defense counsel

       “didn’t want two trials,” and did not want the first trial to be a “dress rehearsal for the State.”10

       For these reasons, defense counsel stated that “we did waive speedy trial for a period of time, but

       we are certainly on record now wanting to invoke that” for any delay after May 7, 2018.

¶ 64           On appeal, defendant does not take issue with the soundness of defense counsel’s strategy

       to avoid multiple trials by agreeing to all procedural delay between September 22, 2016, and

       May 7, 2018. 11 Nor does defendant dispute that he waived speedy trial from November 29, 2016,

       until May 7, 2018. Instead, defendant urges this court to ignore defendant’s expressed trial


               9
                  It is undisputed that the 120-day period prescribed in section 103-5(a) applies to defendant where
       defendant remained in custody for the entirety of the pretrial proceedings.
                 10
                    Though not stated specifically, counsel’s reference to avoiding multiple trials stemmed from the
       fact that defendant was indicted in 2016 for the offense of concealment of a homicidal death, based on
       acts that occurred after the victim’s death. However, the State did not convene a grand jury or receive a
       bill of indictment accusing defendant of separate acts constituting first degree murder until November
       2017.
                 11
                    During oral argument, counsel for defendant conceded that the disputed time period pertaining
       to defendant’s speedy trial claim runs from September 22, 2016, through May 7, 2018, not September 15,
       2016, through May 7, 2018, as stated in defendant’s brief.
                                                            19
       strategy and his agreement that the speedy trial period began to toll on September 22, 2016.

       Defendant now argues he did not agree to the delay that occurred from September 22, 2016, until

       a preliminary hearing was scheduled to take place on November 29, 2016.

¶ 65           Defendant, citing People v. Uryasz, 32 Ill. App. 3d 825 (1975), asserts that the time

       between defendant’s arraignment and the preliminary hearing date cannot be attributable to the

       defendant, regardless of whether defendant agrees to the preliminary hearing date. In Uryasz, this

       court held that the defendant’s agreement to set a preliminary hearing date did not constitute

       delay occasioned by defendant where the preliminary hearing date was set by the court, and “[the

       defendant] merely agreed to the date and did not seek a delay in holding the preliminary

       hearing.” Id., at 827.

¶ 66           However, Uryasz is distinct from the instant case for two reasons. First, as the State

       points out, in 1999, Public Act 90-705 amended section 103-5(a) by adding the language that

       “[d]elay shall be considered to be agreed to by the defendant unless he or she objects to the delay

       by making a written demand for trial or an oral demand for trial on the record.” Pub. Act 90-705

       (eff. Jan. 1, 1999) (amending 725 ILCS 5/103-5(a)). Accordingly, the Uryasz decision was

       rendered based on prior statutory language that does not apply here. Second, unlike the instant

       case, the defendant in Uryasz filed a speedy trial demand at the time of his arraignment, prior to

       the court scheduling the defendant’s preliminary hearing. In contrast, this defendant informed the

       court that he was asserting a waiver of his right to speedy trial, with full knowledge of the

       existence of his right to a speedy trial within a 120-day deadline.

¶ 67           Furthermore, our supreme court has rejected the argument raised in defendant’s reply

       brief that, for purposes of delay under section 103-5(a), agreeing to set a preliminary hearing

       date in the future differs from a request for a continuance or delay of a preliminary hearing. In



                                                        20
       People v. Cordell, 223 Ill. 2d 380, 388-90 (2006), our supreme court held that the plain language

       of section 103-5(a) did not require that the delay be predicated on a set trial date. “Rather,

       [section 103-5(a)] provides only a starting point—the date custody begins, and an ending point—

       120 days later. Any action by either party or the trial court that moves the trial date outside of

       that 120—day window qualifies as a delay for purposes of section [103-5(a)]. To hold otherwise

       would contravene the purpose of the 120-day period *** .” Id., at 390. Most importantly, our

       supreme court instructed that:

                      “[t]his ruling does not prohibit a defendant from objecting to a trial date set

              outside of the 120-day period by trial courts, but rather allows courts the opportunity to

              propose such a date in the interest of efficiency and convenience to both parties and the

              court, and gives defendants the option of accepting or rejecting the proposed date.” Id.

¶ 68          The court further instructed that:

                      “[S]hould a defendant wish to employ section 103-5(a) as a shield against any

              attempt to place his trial date outside the 120-day period, he is free to do so. To allow

              section 103-5(a) to be used as a sword after the fact, to defeat a conviction, however,

              would *** allow defendants to use a procedural loophole to obstruct justice.” Id.

¶ 69          Further, we are mindful that defense counsel’s representations on the record contributed

       to the court’s decision to select the date for a preliminary hearing that would be “a little farther

       out” than typically scheduled in less complicated prosecutions. Judge McCuskey, an experienced

       jurist, seemed very aware of the statutory 30-day deadline for a preliminary hearing to take

       place. 725 ILCS 5/109-3.1(b) (West 2016). Judge McCuskey asked defense counsel on

       September 22, 2016, whether defense counsel had any “objection to a preliminary hearing date a

       little farther out.” Defense counsel affirmatively and unconditionally responded to the court’s



                                                         21
       inquiry by stating that defendant did not object to a preliminary hearing taking place a little

       farther out. The court acted on defense counsel’s representation to the court.

¶ 70           In similar fashion, on April 19, 2018, for speedy trial purposes, Judge Kouri directly

       asked if defense counsel agreed with the State’s calculations of prosecutorial delay up until that

       point in time. Defense counsel responded by agreeing that the State was responsible for a mere

       13 days of delay from defendant’s arrest on September 12, 2016, to April 19, 2018. Counsel

       went on to inform the court that all delay from September 22, 2016, to the previously set jury

       trial date on May 7, 2018, was strategically beneficial to defendant. 12 However, counsel

       documented for the record that any delay beyond May 7, 2018, would not benefit defendant’s

       trial strategy. Based on this discussion, the parties and the court agreed that a July 9, 2018, trial

       date would not violate defendant’s right to a speedy trial. See People v. Palmer, 2021 IL 125621,

       ¶ 77 (providing that litigants may not take a position, benefit from that position, and then take a

       contrary position in a later proceeding); Cordell, 223 Ill. 2d at 390 (providing that defendants

       may not use the provisions of section 103-5(a) as both a sword and a shield). In light of the

       defendant’s express waiver of any speedy trial concerns up to the date of July 9, 2018, we

       conclude defense counsel was not ineffective for failing to file a motion to dismiss Count I on

       speedy trial grounds, because such a motion was meritless due to defense counsel’s strategic

       waiver of speedy trial.

¶ 71           Interestingly, defendant does not quarrel with defense counsel’s strategic decision to

       waive speedy trial for the majority of this case to prevent the State from conducting a separate

       trial on the charge of concealment of a homicidal death, thereby giving the State an opportunity

       for a dry run on the future murder charges. Instead, defendant has raised a narrow challenge to


               12
                Counsel on appeal makes the same concession regarding the tolling of the speedy trial period
       from September 22, 2016, to May 7, 2018.
                                                         22
       the effectiveness of counsel by claiming counsel should have filed a motion to dismiss count I on

       speedy trial grounds. These additional procedural details cause this court to conclude that the

       rationale of Uryasz does not dictate the outcome here.

¶ 72          In sum, we hold that defendant’s agreement and/or failure to object to the November 29,

       2016, preliminary hearing date caused the speedy trial period to toll from September 22, 2016, to

       November 29, 2016. 13 We further hold that defense counsel’s representations to the State and the

       court on April 19, 2018, operated as an express waiver of any speedy trial violation up until the

       July 9, 2018, trial date. For these reasons, defendant received a speedy trial.

¶ 73                                           2. Motive Evidence

¶ 74          On appeal, defendant argues the motive evidence presented by the State, pertaining to the

       financial affairs of both defendant and the victim, was irrelevant and inadmissible. Defendant

       argues defense counsel was ineffective for failing to reassert defendant’s pretrial objection to the

       State’s motive evidence at trial. To be sure, defense counsel filed a pretrial motion to bar

       evidence of defendant and the victim’s financial affairs at trial. In the pretrial motion, counsel

       argued this evidence was “irrelevant, immaterial, and prejudicial.” The circuit court denied the

       motion, except for excluding a single handwritten note for lack of foundation.

¶ 75          On appeal, defendant bears the burden of establishing that there was a reasonable

       probability that the court would have sustained counsel’s objection to motive evidence at trial

       had the objection been renewed. People v. McCallister, 193 Ill. 2d 63, 103 (2000). The State

       argues defendant fails to meet this burden where the evidence was, at minimum, relevant. Thus,

       the jury was entitled to decide what weight should be accorded to the evidence.




              13
                 Defendant concedes on appeal that if the delay between September 22, 2016, and November 29,
       2016, is attributed to defendant, defendant’s speedy trial claim fails.
                                                        23
¶ 76          Generally, all relevant evidence is admissible, except as otherwise provided by law, and

       evidence that is not relevant is not admissible. Ill. R. Evid. 402 (eff. Jan. 1, 2011). Evidence is

       relevant when it has “any tendency to make the existence of any fact that is of consequence to

       the determination of the action more probable or less probable than it would be without the

       evidence.” Ill. R. Evid. 401 (eff. Jan. 1, 2011).

¶ 77          Moreover, it is well established that the State is entitled to introduce relevant evidence

       which tends to show than an accused had a motive to kill the deceased. People v. Cook, 2018 IL

       App (1st) 142134, ¶ 53; see People v. Rush, 294 Ill. App. 3d 334, 341 (1998) (“[e]vidence which

       tends to establish that the accused had a motive for killing the victim is relevant, *** if the

       evidence, at least to a slight degree, tends to establish the motive relied on, [and] is also

       competent.”).

¶ 78          In the instant case, the jury learned that the victim recently stopped withdrawing funds

       that she told a bank employee that she had been withdrawing to help someone out. Obviously,

       the recipient of the withdrawals was no longer being “helped out” once the withdrawals ceased.

¶ 79          At the same time, defendant owed money on several high interest loans, and witnesses

       observed defendant gambling daily. The victim was last seen several months after the

       withdrawals ceased. On the date the victim was last seen, defendant, who had been previously

       prompt with loan payments, received notice that he was late on a high interest loan payment. The

       record further establishes that defendant had intimate knowledge of the victim’s financial affairs,

       and that defendant’s wife, Diane, was a contingent beneficiary to the victim’s IRA. Ultimately, it

       was up to the trier of fact to connect the dots, or not, in order to decide if defendant was

       benefitting from the victim’s generosity before the withdrawals ceased.




                                                           24
¶ 80           The record supports defendant’s argument that the State’s evidence did not directly link

       the withdrawals from the victim’s IRA account to the funding of defendant’s gambling habits, or

       to the timely payments defendant made on his loans. However, the State’s evidence was such

       that a reasonable jury could have inferred that defendant was experiencing financial difficulties

       and that the victim was providing defendant with financial assistance. Thus, this circumstantial

       evidence cleared the very low evidentiary bar of relevance. It was within the province of the jury

       to determine the significance of this evidence.

¶ 81           For these reasons, we hold that counsel’s performance was not deficient for failing to

       renew an objection to the financial motive evidence.

¶ 82                                              B. Cumulative Error

¶ 83           Lastly, defendant argues the accumulation of seven errors, which we perceive to involve

       at least three unpreserved errors, requires a new trial. 14 The caselaw provides that defendants

       may obtain a new trial on the ground of cumulative error where several trial errors, though not

       sufficiently egregious to warrant a new trial in and of themselves, create a pervasive pattern of

       unfair prejudice to the defendant’s case. People v. Howell, 358 Ill. App. 3d 512, 526 (2005).

       However, the cumulative errors that warrant such an extreme result must be extreme

       individually. People v. Sims, 2019 IL App (3d) 170417, ¶ 55. Generally, no cumulative error

       exists where the alleged errors do not amount to reversible error on any individual issue. Id. Put

       differently, when reviewing a claim that defendant did not receive a fair trial due to cumulative

       error, courts employ the same test that applies to second prong plain error, that is, “whether a

       substantial right has been affected to such a degree that we cannot confidently state that



               14
                 This court has already established that the State’s presentation of motive evidence was not in
       error. Thus, despite defendant’s inclusion of this issue in his cumulative error claim, no further analysis
       on the motive issue is required
                                                            25
       defendant’s trial was fundamentally fair.” People v. Blue, 189 Ill. 2d 99, 138 (2000). Thus,

       unlike first prong plain error analysis, the cumulative error test considers only the prejudice

       caused by the error in combination with other error, it does not consider the closeness of the

       evidence. People v. Jones, 2019 IL App (3d) 160268, ¶ 49.

¶ 84            For the convenience of the reader, we analyze the preserved and unpreserved claims of

       error separately. Then, our discussion will shift to analyze whether the cumulative impact of the

       purported errors rendered defendant’s trial fundamentally unfair.

¶ 85                                           1. Preserved Errors

¶ 86                                       a. Spousal Privilege/Hearsay

¶ 87            Defendant argues the court erroneously allowed the State to introduce several statements

       defendant made to his wife, Diane, about going horseback riding with Jack Sims on September 7,

       2016, that were repeated by Diane to friends and family members. Defendant submits that these

       statements should have been excluded by the court based on both spousal privilege and hearsay

       considerations. The State responds by conceding that Diane’s statements to Guliano, Leslie, and

       Soens, on or about September 7, 2016, regarding defendant’s horseback riding story, were

       inadmissible hearsay, regardless of whether spousal privilege applied.

¶ 88            Based on the State’s concession, we hold that the statements in question were admitted in

       error.

¶ 89                                      b. Violation of Pretrial Order

¶ 90            Defendant argues the prosecution erred by violating the court’s pretrial order denying the

       prosecution’s motion to admit the recording of a September 26, 2016, phone call defendant made

       to Zeitler from jail. Defendant asserts the substance of this conversation was irrelevant because

       the conversation did not demonstrate why defendant was angry with Hundt. Defendant argues



                                                        26
       the State improperly invited the jury to speculate that defendant was upset with Hundt for

       cooperating with the police. The State argues no error occurred where, consistent with its pretrial

       order, the court denied the State’s request to admit a recording of the phone call at trial.

¶ 91          At trial, in an attempt to lay the foundation for the admission of the September 26, 2016,

       phone call, the prosecutor asked Zeitler:

                      “[a]nd in that conversation [defendant] said [defendant] was, this is what

              [defendant] told you on September 26, 2016, that Bob Hundt was bragging and

              [defendant] told you, I can’t tell you on the phone but Hundt can get himself in trouble.

              He should f***ing shut up. That’s what defendant said?”

¶ 92          Defense counsel objected to the prosecutor’s question and the parties held a sidebar

       conference. After the conference, Zeitler was allowed to testify that defendant sounded upset

       during the phone call. The recording of the phone call was never admitted.

¶ 93          Accordingly, the record affirmatively rebuts defendant’s claim that the State violated the

       court’s pretrial order prohibiting the admission of the phone call. Not only was the recording

       never admitted, but Zeitler never testified to the contents of the recording. For these reasons, no

       error occurred regarding the prosecution’s alleged violation of a pretrial order.

¶ 94                                   c. Popplewell’s Nuisance Testimony

¶ 95          Defendant argues Popplewell’s statement that she viewed defendant as a nuisance was

       irrelevant and a smear of defendant’s character. The State contends that to the extent that

       Popplewell’s statement was improper, it was harmless beyond a reasonable doubt. Because the

       State does not contest whether Popplewell’s statement was error, we accept the State’s

       concession of error.




                                                        27
¶ 96                                     d. Galletti’s Impromptu Statement

¶ 97           At trial, Galletti gave an unresponsive answer to a prosecutor’s question, and stated that

        he had “heard stories that [defendant] was a Vietnam vet, that he has killed a lot of people.”

        Again, the State does not rebut defendant’s contention that Galletti’s impromptu statement

        constituted error. Thus, we accept the State’s concession of error.

¶ 98           To summarize, we conclude that three errors arise out of the four purported errors

        preserved by defendant.

¶ 99                                            2. Unpreserved Errors

¶ 100                                      a. Zehr Principles/Rule 431(b)

¶ 101          Rule 431(b) provides that the court shall ask each juror whether that juror “understands

        and accepts” the four Zehr principles. Ill. S. Ct. R. 431(b) (eff. July 1, 2012). As the State

        concedes, the court violated Rule 431(b) by asking a single juror, Herr, whether he accepted, but

        not whether he understood, the principle that a defendant is not required to offer any evidence in

        his defense. The State’s concession is supported by the record. Thus, clear and obvious error

        occurred regarding a violation of Rule 431(b).

¶ 102                  b. The State’s Closing Argument/Mischaracterization of Testimony

¶ 103          Defendant argues the prosecutor erred by misstating Jensen’s testimony during closing

        argument. Specifically, Jensen testified at trial that the victim told Jensen she was withdrawing

        money to help “someone” out. In contrast, the prosecutor stated during closing argument that the

        victim was regularly withdrawing money from her account to help a “friend.” The prosecutor’s

        isolated comment was not clear error.

¶ 104          Prosecutors are afforded a wide latitude during closing argument and may remark on any

        fair and reasonable inference the evidence yields. People v. Nicholas, 218 Ill. 2d 104, 121



                                                         28
        (2005). Certainly, the jury here could have reasonably inferred from the evidence that the victim

        was withdrawing money from her account to assist a friend, who may or may not have been

        defendant. Thus, no clear and obvious error occurred here where the prosecutor’s statement

        constituted a reasonable interpretation of the evidence.

¶ 105            Next, we consider the harmless nature and/or prejudicial effect of each individual error

        identified by this court. Our discussion includes three preserved errors and one unpreserved

        error.

¶ 106                                    3. Harmless Error/Prejudicial Effect

¶ 107            Defendant argues the first identified error, related to various details about defendant’s

        actions and/or statements to his wife, Diane, that were later relayed to Guliano, Leslie, and

        Soens, on or about September 7, 2016, severely damaged his case.

¶ 108            The admission of Diane’s hearsay statements to her friends and/or family constitutes

        harmless error in our view. This evidence was cumulative of other properly admitted evidence

        linking defendant to 12, 40-pound, bags of manure purchased from a local Walmart on

        September 2, 2016. See People v. Becker, 239 Ill. 2d 215, 240-41 (2010) (instructing that

        improperly admitted evidence that is merely cumulative or duplicates properly admitted evidence

        is rendered harmless). The undisputed evidence at trial established that the victim’s body was

        discovered buried in a shallow grave and covered with manure on a vacant property defendant

        maintained for Joe Maavich. Bags of manure were discovered next to one of the garages on the

        same property. Utilizing the bar codes on the bags discovered, a Walmart employee was able to

        match the bags of manure purchased by defendant on September 2, 2016, to those bags

        discovered at the scene.




                                                          29
¶ 109           The undisputed evidence linking defendant to bags of manure found near the victim’s

        shallow grave on September 7, 2016, provided compelling circumstantial evidence against

        defendant. The fact that defendant smelled like a horse and/or manure to his wife, becomes

        insignificant in light of the evidence that defendant purchased the manure discovered at the crime

        scene. For this reason, any error in the admission of these statements was harmless and does not

        approach reversible error standing alone.

¶ 110           Turning to Popplewell’s testimony, we agree with the State that Popplewell’s

        characterization of defendant as a “nuisance” was harmless. Simply stated, we fail to see how

        Popplewell’s isolated utterance that she considered defendant a “nuisance” rises to the level of

        reversible error and in of itself.

¶ 111           Next, we consider Galletti’s impromptu comment that he had “heard stories that

        [defendant] was a Vietnam vet, that he has killed a lot of people.” The record reveals this

        unresponsive comment was subject to an immediate objection from defense counsel. The court

        sustained counsel’s objection. Thereafter, the court swiftly instructed the jury that they “should

        disregard the last — that last descriptive comment from the witness.”

¶ 112           Accordingly, this error was immediately cured when the court sustained defendant’s

        objection and instructed the jury to disregard the “descriptive comment” while judiciously

        avoiding emphasizing the non-responsive remark from the witness. See People v.Bartall, 98 Ill.

        2d 294, 317 (1983) (instructing that a court cures error arising from improper testimony by

        sustaining an objection to the testimony and instructing the jury to disregard the testimony); see

        also People v. Bolar, 225 Ill. App. 3d 943, 945-46 (1992) (instructing that any prejudice in the

        introduction of testimony regarding other crimes committed by defendant is generally cured by

        sustaining the objection and instructing the jury to disregard the statement). Moreover, the



                                                        30
        prejudicial effect of Galletti’s utterance is dampened when considered alongside Galletti’s

        testimony on direct examination that Galletti and his partner took defensive positions when

        securing the crime scene prior to observing defendant as the driver of the suspicious vehicle that

        appeared to be circling the area.

¶ 113          The court’s failure to strictly comply with Rule 431(b) while questioning a single

        prospective juror was not preserved by defendant for review on appeal. In such cases, the error is

        reviewable under the second prong of plain error where the error was so serious as to affect the

        fairness of defendant’s trial and challenge the integrity of the judicial process. People v. Belknap,

        2014 IL 117094, ¶ 48. Our supreme court has instructed that violations of Rule 431(b) are not

        cognizable under the second prong of plain error absent evidence that the violation produced a

        biased jury, which defendant does allege here. People v. Sebby, 2017 IL 119445, ¶ 52. Therefore,

        this violation of Rule 431(b), though error, was of little consequence standing alone.

¶ 114                                       4. Cumulative Impact of Errors

¶ 115          In sum, none of the errors we have identified approach reversible error individually. Even

        when considered cumulatively, these routine trial errors were not so extreme that defendant

        received an unfair trial. Sims, 2019 IL 170417, ¶ 55 (providing that cumulative errors warranting

        reversal must be extreme — and that no cumulative error exists where the alleged errors do not

        amount to reversible error on any individual issue). Accordingly, we reject defendant’s argument

        that the cumulative impact of these four errors (the hearsay statements, Popplewell and Galleti’s

        statements, and the violation of Rule 431(b)) rose to the level of structural error or resulted in an

        unfair trial. Defendant’s convictions are affirmed.

¶ 116                                            III. CONCLUSION

¶ 117          The judgment of the circuit court of Putnam County is affirmed.



                                                         31
¶ 118          Affirmed.

¶ 119          PRESIDING JUSTICE McDADE dissenting in part and specially concurring in part:

¶ 120          The majority affirms defendant’s convictions for first degree murder and concealment of

        a homicidal death stemming from the death of his sister-in-law, Deborah Dewey. The majority

        finds that cumulative error was not committed because the errors identified by defendant are

        nothing more than “routine trial errors.” Supra ¶ 116. Respectfully, the failure of a trial court to

        comply with Rule 431(b) threatens the very integrity of the criminal trial. When this error is

        considered in conjunction with the numerous other errors identified by the majority, reversal is

        required under the cumulative error doctrine. I therefore dissent.

¶ 121                                           A. Cumulative Error

¶ 122          Before discussing the errors in this case in more detail, I am compelled to first address an

        often-recurring point of law quoted by the majority. Citing to this court’s prior decision in Sims,

        2019 IL App (3d) 170417, ¶ 55, the majority states that “[g]enerally, no cumulative error exists

        where the alleged errors do not amount to reversible error on any individual issue.” Supra ¶ 84.

        This same proposition is found in myriad other cases. E.g., People v. Green, 2017 IL App (1st)

        152513, ¶ 118; People v. Howell, 358 Ill. App. 3d 512, 526 (2005); People v. Doyle, 328 Ill.

        App. 3d 1, 15 (2002).

¶ 123          Respectfully, this particular point of law is patently incorrect on its face. The very notion

        of cumulative error contemplates that none of the component errors will be individually

        reversible. If any of those individual errors was grounds for reversal, there would be no need for

        cumulative error analysis. Indeed, simply by raising a cumulative error argument, a defendant

        tacitly concedes that none of the component errors is reversible. This erroneous proposition finds

        no support in case law from our supreme court; in fact, that court has explicitly stated otherwise.



                                                         32
        People v. Speight, 153 Ill. 2d 365, 376 (1992) (“Certainly, while individual trial errors may not

        require a reversal, those same errors considered together may have the cumulative effect of

        denying defendant a fair trial.”). The supreme court has never, to my knowledge, repudiated this

        position. We should stop promulgating this incorrect statement of the law.

¶ 124            Turning to the Rule 431(b) violation in this case, the State concedes that clear and

        obvious error was committed where the court failed to ask one eventual juror whether he

        understood the principle that defendant was not required to produce evidence in his defense.

        Rule 431(b) explicitly requires that the trial court ask each potential juror “whether that juror

        understands and accepts” four core principles of criminal law, including “that the defendant is

        not required to offer any evidence on his or her own behalf.” Ill. S. Ct. R. 431(b) (eff. July 1,

        2012).

¶ 125            Any violation of Rule 431(b) is a serious error. By way of analogy, no reasonable athlete

        would accept the validity of a loss of a critically important competition where the calls

        determining the outcome are made by a referee or umpire who neither knows, understands, or

        accepts the most fundamental rules of the game; why would a similar deficiency be considered

        acceptable at a criminal trial, where the stakes are immeasurably higher? See People v. Webb,

        2021 IL App (3d) 180699-U, ¶¶ 58-59 (McDade, J., specially concurring). The significance of

        the court’s error in this case is especially troubling. By failing to ensure that every juror

        understood the principle in question, the court created a likelihood that one or more of them

        might shift the burden of proof by holding against the defendant any perceived absence or

        weakness of evidence countering that produced by the State. Any such likelihood is

        unacceptable. Furthermore, the court’s failure to inquire as to whether the juror understood that

        principle also undermines his claim to have accepted that principle. The “understand” question is



                                                          33
        the threshold inquiry; how can a juror fully accept a principle that he does not know or

        understand?

¶ 126          Error in the delivery of the Rule 431(b) principles or the corresponding inquiries so

        fundamentally undermines the integrity of the trial that such an error should be cause for

        automatic reversal. Clearly, supreme court precedent does not presently support that position.

        The court has consistently held that Rule 431(b) failures do not rise to the level of structural

        error, thus allowing them to be considered harmless. E.g., People v. Birge, 2021 IL 125644, ¶ 24

        (“[A] violation of Rule 431(b) is not a second-prong, structural error that requires automatic

        reversal under a plain-error analysis.”); People v. Glasper, 234 Ill. 2d 173, 199-200 (2010)

        (holding that Rule 431(b) error is subject to harmless-error analysis).

¶ 127          Though it has held that Rule 431(b) errors are not grounds for automatic reversal, our

        supreme court has never found that those errors are insignificant. Even among nonstructural

        errors, some errors are, of course, far more serious than others. People v. Millsap, 2021 IL App

        (3d) 190364-U, ¶ 58 (“That *** an error alone does not itself rise to the level of structural error

        *** is not to say that the error is not serious.”). The supreme court has had little occasion to

        directly address the true gravity of a Rule 431(b) error because the issue arises almost invariably

        in the context of plain error. That review, in turn, is limited to the first prong of plain error

        analysis, the closely balanced test, which necessarily omits any consideration of the magnitude

        of the error. E.g., People v. Sebby, 2017 IL 119445, ¶¶ 51-52, 69 (rejecting the State’s argument

        that the “substantiality” of the Rule 431(b) error must be considered); see People v. Herron, 215

        Ill. 2d 167, 187 (2005) (holding that reversal is required under the first prong “when the evidence

        is close, regardless of the seriousness of the error”). The court has, at the very least, implied that

        Rule 431(b) errors are serious in nature. Sebby, 2017 IL 119445, ¶ 69; People v. Zehr, 103 Ill. 2d



                                                          34
        472, 477 (1984) (holding that questions on certain “basic guarantees” are “essential” and

        “vital”). I have found no case in which the court has considered a Rule 431(b) violation in the

        context of a cumulative error claim.

¶ 128            There should be no dispute that a Rule 431(b) error, while not deemed structural in

        nature, is nonetheless a very serious error, and one with critical consequences. In an extension of

        our supreme court’s determination that such an error is not, standing alone, grounds for

        automatic reversal, the majority here concludes that the Rule 431(b) violation “was of little

        consequence standing alone.” (Emphasis added.) Supra ¶ 114. But the error in this case does not

        stand alone. It was accompanied by numerous other clear and obvious errors detailed by the

        majority, many of which the State concedes were error. Defendant makes no claim that the Rule

        431(b) violation is, on its own, grounds for reversal. He only argues that such a serious error, in

        conjunction with many other errors, warrants reversal under a theory of cumulative error. I

        agree.

¶ 129            Three witnesses at defendant’s trial testified in violation of marital privilege and hearsay

        rules. Supra ¶¶ 88-89. Another witness improperly testified that she found defendant to be a

        nuisance. Supra ¶ 96. Finally—and alarmingly—the jury heard testimony that a witness had

        “heard stories that [defendant] was a Vietnam vet, that he has killed a lot of people.” Supra ¶ 98.

¶ 130            Some of these errors serve to illustrate the wide-ranging, pervasive harm a Rule 431(b)

        violation can have in a criminal trial. The three witnesses who testified in violation of marital

        privilege and hearsay rules each described text messages from defendant’s wife, which relayed

        defendant’s account of going horseback riding on September 7, 2016. The witnesses conveyed

        Diane’s opinions that defendant was not a person that rode horses and that defendant, upon his




                                                          35
        return, “smelled like shit.” The clear purpose of the evidence was to demonstrate that defendant

        had not actually been riding a horse but had instead been burying Dewey’s body under manure.

¶ 131            In light of such evidence, any juror is likely to wonder why defendant could not produce

        any evidence showing that he was, in fact, riding a horse that day. This is human nature. A juror

        who does not understand that a defendant is not required to offer any evidence on his own behalf

        is far more likely to hold this lack of evidence against defendant, thus improperly shifting the

        burden of proof to him. Thus, the harmful effect of a Rule 431(b) violation is only compounded

        by subsequent trial errors.

¶ 132            In sum, the series of errors in this case, beginning with the serious violation of Rule

        431(b), created the type of pervasive pattern of unfair prejudice contemplated in Blue. Blue, 189

        Ill. 2d at 139. The errors collectively undermined the fairness of defendant’s trial and threatened

        the integrity of the judicial process. See Glasper, 234 Ill. 2d at 197-98. Relief must be granted

        “regardless of the strength of the evidence of defendant's guilt.” (Emphasis in original.) Blue,

        189 Ill. 2d at 138. We should vacate defendant’s convictions and remand the matter for a new

        trial.

¶ 133                                              B. Speedy Trial

¶ 134            Because defendant’s speedy trial argument offers potentially greater relief—outright

        reversal of his conviction for concealment of a homicidal death—I must also address it here. The

        majority holds that defense counsel was not ineffective for not bringing a motion to dismiss on

        speedy trial grounds. Ultimately, I agree. However, I disagree with certain portions of the

        majority’s analysis.

¶ 135            As the majority points out, the speedy trial statute was amended in 1999, to require that

        “[d]elay shall be considered to be agreed to by the defendant unless he or she objects to the delay



                                                          36
        by making a written demand for trial or an oral demand for trial on the record.” Pub. Act 90-705

        (eff. Jan. 1, 1999) (amending 725 ILCS 5/103-5(a)).

¶ 136           Defendant did not raise such an objection on September 15, 2016, when he requested

        time to procure counsel. Neither defendant nor counsel objected on September 22, 2016, when

        the court scheduled a preliminary hearing for November 29, 2016. Pursuant to the speedy trial

        statute, the 77 days between September 15 and November 29 are therefore “considered to be

        agreed to by the defendant,” such that they may not be counted toward the 120-day limit. 725

        ILCS 5/103-5(a) (West 2016). Those 77 days represent the only period of time in dispute in this

        appeal. There was no speedy trial violation, and counsel thus did not perform deficiently by

        declining to move to dismiss the concealment of a homicidal death charge on speedy trial

        grounds.

¶ 137           No further analysis is necessary. The majority, however, repeatedly emphasizes what it

        characterizes as “defense counsel’s strategic decision to waive speedy trial.” Supra ¶ 72. In

        making these many references to the so-called waiver, the majority improperly expands the

        nature and effect of counsel’s actions.

¶ 138           On November 29, 2016, the parties announced an agreement for a scheduled trial date of

        May 8, 2017. The trial court, in turn, asked defendant whether he was “waiving the right to a

        speedy trial so that you can obtain that date.” Defendant’s affirmative response to that question

        amounted to nothing more than an agreement to toll the speedy trial clock for the contemplated

        period. It cannot be construed as a relinquishment of defendant’s right to a speedy trial, or an

        abandonment of any existing or future claims. 15




                15
               I would suggest that the term “waiver” in the context employed by the trial court, while not
        uncommon, is a misnomer. A waiver “is the voluntary relinquishment of a known right.” People v.
                                                          37
¶ 139           Contrary to the majority’s implications, the “waiver” of November 29, 2016, and those

        that followed in the ensuing 17 months, had no bearing on the 77 days between September 15,

        2016, and November 29, 2016. Again, that is the only period in dispute in this appeal.

¶ 140           The majority goes a step further when it holds that counsel’s comment on April 19, 2018,

        in which he explained the strategic reasons underlying his agreement to nearly 17 months of

        continuances, “operated as an express waiver of any speedy trial violation up until the July 9,

        2018, trial date.” Supra ¶ 73.

¶ 141           First, the parties agree that the period of time between May 7, 2018, and July 9, 2018, is

        solely attributable to the State for speedy trial purposes. Only the majority believes otherwise.

        Second, and of greater concern, the observation that defendant waived “any speedy trial

        violation” (emphasis added) seems to indicate not simply that defendant had agreed to certain

        continuances, but that he had somehow waived his ability to bring a speedy trial claim that

        already existed. Not only is this not supported by the record—counsel’s comments on April 19,

        2018, were made in the context of his objection to further delay—but any purported waiver of an

        existing, meritorious speedy trial claim would unquestionably be ineffective assistance of

        counsel.

¶ 142           Finally, citing the continuance discussions held on April 19, 2018, the majority notes that

        defense counsel agreed that only 13 days had come off the speedy trial clock at that point and

        that a July 9, 2018, trial, even over his objection, would not be in violation of the speedy trial

        statute. Supra ¶ 71. The majority then cites Palmer, 2021 IL 125621, ¶ 77, in support of the




        Phipps, 238 Ill. 2d 54, 62 (2010). The mere agreement to a temporary tolling of the statutory period is not
        tantamount to a relinquishment of the right to a speedy trial.
                                                            38
        proposition that “litigants may not take a position, benefit from that position, and then take a

        contrary position in a later proceeding.” Supra ¶ 71.

¶ 143          Palmer, and its discussion of judicial estoppel, is inapposite, as defendant gained no

        benefit from agreeing to the July 9 trial date. More generally, counsel’s own calculation of the

        days remaining on the speedy trial clock, and his agreement as to whether a scheduled trial will

        satisfy the statute, should play no role when considering whether counsel was ineffective for

        failing to raise a speedy trial claim. Rare is the scenario in which counsel is well aware that the

        speedy trial term has run, but simply declines to pursue dismissal. Rather, ineffectiveness in this

        context inevitably arises from counsel’s miscalculation of days or misattribution of continuances.

        It makes very little sense that a reviewing court would then invoke those mistakes as evidence

        against counsel’s ineffectiveness.

¶ 144          At best, the majority’s extended discussion of waiver in the present case is superfluous.

        At worst, it makes a misleading and ill-advised contribution to speedy trial jurisprudence. I

        therefore do not join in those portions of the majority’s analysis.




                                                         39